307 N.Y. 861 (1954)
Humbert de Sayve, Respondent,
v.
Jean de G. de la Valdene, Appellant.
Court of Appeals of the State of New York.
Submitted October 4, 1954.
Decided October 21, 1954
Granville Whittlesey, Jr., and Robert F. Morten for motion for leave to appeal and in opposition to motion to dismiss appeal.
Montrose H. Massler in opposition to motion for leave to appeal and for motion to dismiss appeal taken on alleged constitutional grounds.
Motion for leave to appeal granted. Cross motion to dismiss appeal granted and appeal dismissed upon the ground that no constitutional question is directly involved. (Civ. Prac. Act. § 588, subd. 1, par. [a].)